15-3189
     Hang v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 220 784
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                              AMENDED SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   17th day of May, two thousand seventeen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            ROBERT D. SACK,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   JIAN HANG,
14            Petitioner,
15
16                      v.                                           15-3189
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Wei Gu, Whitestone, N.Y.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Melissa
27                                       Neiman-Kelting, Senior Litigation
28                                       Counsel; Lori B. Warlick, Trial
29                                       Attorney, Office of Immigration
30                                       Litigation, United States
31                                       Department of Justice, Washington,
32                                       D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Jian Hang, a native and citizen of the People’s

6    Republic of China, seeks review of a September 29, 2015,

7    decision of the BIA affirming a March 17, 2014, decision of an

8    Immigration Judge (“IJ”) denying him asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Jian Hang, No. A205 220 784 (B.I.A. Sept. 29,

11   2015), aff’g No. A205 220 784 (Immig. Ct. N.Y. City Mar. 17,

12   2014).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).      The   applicable   standards   of   review   are   well

18   established.      See 8 U.S.C. § 1252(b)(4)(B); Chuilu Liu v.

19   Holder, 575 F.3d 193, 196 (2d Cir. 2009).       The agency did not

20   err in finding that Hang failed to satisfy his burden of proof

21   as to his claim that he was detained and beaten for protesting

22   the Chinese government’s demolition of his restaurant without

23   just compensation.
                                      2
1          “The testimony of the applicant may be sufficient to

2    sustain the applicant’s burden without corroboration, but only

3    if    the   applicant   satisfies     the   trier   of   fact    that   the

4    applicant’s testimony is credible, is persuasive, and refers

5    to specific facts sufficient to demonstrate that the applicant

6    is a refugee.”     8 U.S.C. § 1158(b)(1)(B)(ii); see also Chuilu,

7 575 F.3d at 196-97.           In this case, the agency reasonably

8    required      corroboration      because      Hang’s     testimony      was

9    inconsistent     at   times    and   lacked   detail.      See   8 U.S.C.

10   § 1158(b)(1)(B)(ii) (“Where the trier of fact determines that

11   the    applicant   should     provide    evidence   that   corroborates

12   otherwise credible testimony, such evidence must be provided

13   unless the applicant does not have the evidence and cannot

14   reasonably obtain the evidence.”); see also Chuilu Liu, 575 F.3d
15   at 196-97.

16         The agency properly identified the missing evidence,

17   noting that Hang had not submitted receipts from his business,

18   a deed from the property, or letters from his wife, customers,

19   or suppliers to corroborate his claim that he owned a restaurant

20   for five years, that the restaurant was demolished, and that

21   he was detained and beaten for protesting the government’s

22   failure to adequately compensate him.           Even crediting Hang’s

23   explanation that evidence of his business was destroyed in the
                                          3
1    demolition, he failed to compellingly explain why he could not

2    obtain statements from his wife, customers, or suppliers.   See

3    Chuilu Liu, 575 F.3d at 198 (“[T]he alien bears the ultimate

4    burden of introducing such evidence without prompting from the

5    IJ.”).

6        Accordingly, the agency did not err in finding that Hang

7    failed to satisfy his burden of demonstrating past persecution

8    or a well-founded fear of future persecution.   Id. at 196-98.

9    That finding is dispositive of asylum, withholding of removal,

10   and CAT relief because all three forms of relief were based on

11   the same claim.   See 8 C.F.R. §§ 1208.13(b)(1),

12   1208.16(b)(1)-(2), (c)(3); Paul v. Gonzales, 444 F.3d 148,

13   156-57 (2d Cir. 2006).

14       For the foregoing reasons, the petition for review is

15   DENIED.

16                               FOR THE COURT:
17                               Catherine O’Hagan Wolfe, Clerk




                                   4